[PROTECTIVE LIFE CORPORATION LETTERHEAD] EXHIBIT32(b) CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of Protective Life Corporation(the“Company”) for the period ending September30, 2007 as filed with the Securities and Exchange Commission(the“Report”), I, Richard J. Bielen, Vice Chairman and Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Richard J. Bielen Richard J. Bielen Vice Chairman and Chief Financial Officer November9, 2007 This certification accompanies the Report pursuant to §906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of §18 of the Securities Exchange Act of 1934, as amended.
